Citation Nr: 1139745	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under U.S.C.A. § 1151 (West 2002) for residuals of a methicillin-resistant staphylococcus auereus (MRSA) infection.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

3.  Entitlement to service connection for broken bones of the right foot. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from July 1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions in February 2006 and September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case in December 2010 to provide the Veteran the opportunity to testify at a hearing at the RO before a Veterans Law Judge.  In May 2010, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  

The applications to reopen the claim for service connection for hypertension is granted but de novo consideration of that claim is deferred pending remand of that claim and the claims for compensation under U.S.C.A. § 1151 (West 2002) for residuals of a MRSA infection and for service connection for broken bones of the right foot are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a January 1997 RO decision, of which he was notified that month, denying service connection for hypertension. 

2.  Additional evidence received since the unappealed rating action of January 1997, taken together with evidence previously on file relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The Veteran did not appeal a January 1997 RO decision, of which he was notified that month, denying service connection for hypertension and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  The additional evidence presented since the rating decision in January 1997 is new and material and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

New and Material Evidence Claim

As the application to reopen the claim of service connection for hypertension is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  Moreover, any failure of the RO to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.  Further discussion of VCAA compliance is deferred pending remand of the claim for service connection for hypertension.  

Background

The Veteran's service entrance examination found that his blood pressure was 120/77.  In an adjunct medical history questionnaire it was reported that he had had a fracture of his right foot at age 15 but was "OK" now.

On general examination during service in August 1979 the Veteran's blood pressure was 120/84.

The examination for service discharge in September 1980 found that the Veteran's blood pressure was 140/90 or 92.  Another notation on the report of that examination reflects that his blood pressure in a sitting position was 136/82.  

On VA general medical examination in October 1996 the Veteran reported having had hypertension since 1978.  On examination his blood pressure readings were 150/90 while sitting, 140/90 while recumbent, and 140/90 while standing.  The pertinent diagnosis was systemic hypertension, presently untreated.  

The Veteran was notified by RO letter in January 1997 that his claim for service connection for hypertension was denied because the claim was not well grounded.  The rating decision noted that the service treatment records (STRs) were negative for treatment or diagnosis of hypertension.  While at the 1996 VA examination the Veteran reported having had hypertension since 1978, he had not submitted any medical records of treatment for hypertension.  

Reopening

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

The application to reopen the claim of service connection for hypertension was received at the RO in July 2005.  

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Additional Evidence

As to the application to reopen the claim for service connection for hypertension, at the May 2010 travel Board hearing the service representative stated that VA Form 21-4142 had been submitted on July 29, 2010, but that the RO had not taken any action based thereon and until such action was taken it was premature to determine whether the evidence, as a whole, was sufficient for reopening the claim for service connection for hypertension.  Page 12.  The Veteran testified that prior to his discharge from military service he had been brought back multiple times for blood pressure readings as part of a hypertensive work-up as a result of having had elevated blood pressure readings.  He believed that the military medical personnel had failed to properly evaluate him and document his hypertension.  During part of his pre-discharge work-up, as shown in a service record which he had provided VA, he had a blood pressure reading of 140/90 on one morning and had been made to lie down for about three hours, after which his blood pressure was normal.  He had not received any inservice treatment for hypertension but he had gotten headaches.  Page 13.  Although he had been seen by corpsman, he had not received a formal diagnosis.  It was "right after I had gotten out" that he had seen a civilian physician and been placed on medication.  Pages 13 and 14.  He had first seen this private physician only 6 or 7 months after his military discharge and had been diagnosed as having hypertension.  He had continued to receive treatment for hypertension since then and still received such treatment.  He now took anti-hypertensive medication which was prescribed from sources at the Atlanta, Georgia, VA Medical Center.  Page 14.  The service representative believed that the Veteran's testimony alone (and even without records from this private treating source) was sufficient to reopen the claim for service connection for hypertension.  Page 15.  

The Veteran testified that when the RO had attempted to obtain the private clinical records of his treatment for hypertension within the first year after service, when he lived in Michigan, they had misspelled the name of the private physician but had requested information by using the name of the medical practice, which was an actual street.  Pages 17 and 18.  He had been treated by several physicians in the first postservice year at the Schoenherr Family Practice in Sterling Heights, Michigan.  However, the RO had received a reply from Dr. "Schioenhens."  Page 18.  The service representative indicated that the RO had searched for information at the wrong location and, thus, had received a negative reply.  Again, the source from which he had received treatment within the first postservice year for hypertension was the "Schoenherr" Family Practice.  Page 19.  This was in Sterling Heights, Michigan.  The Veteran did not know if this medical practice was still in business.  The formal address of this medical practice was "42755 Mound Road, Sterling Heights, Michigan."  The zip code was 48314.  It was evidence from this medical practice for which the Veteran had provided the release forms to the RO.  Page 20.  The first physician that the Veteran had seen when discharged from active service in San Diego had been a Dr. Mills.  The service representative stated that the RO had not addressed whether any evidence from Dr. Mills was available.  Page 22.  The service representative indicated that the Veteran would, if needed, execute a new authorization for release form.  Page 23.  

Analysis

Reopening of the claim for service connection for a low back disorder was denied in July 2005.  

Updated VA outpatient (and private) records are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

The additional evidence includes the Veteran's testimony that, essentially, he was evaluated for hypertension at service entrance.  Indeed, the report of the service separation examination noted a blood pressure reading of 140/ or 140/92.  The first reading would be a borderline reading but if the blood pressure reading was the second figure then his blood pressure was elevated.  

Significantly, a second blood pressure reading was taken at the time of the examination for service separation.  This is not a normal occurrence.  When taken together with the Veteran's recent testimony of, essentially, having undergone a blood pressure or hypertension evaluation at service discharge the Board must conclude that the additional evidence is new and material because it relates to the unestablished fact necessary to substantiate the claim, i.e., the existence of inservice disability as well as a nexus between an inservice disability and current disability, and so raises a reasonable possibility of substantiating the claim.  

The Board further notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  Generally see 38 C.F.R. § 3.159(c)(4)(iii).  

However, the Board must emphasize that in analysis of whether the evidence is sufficient to reopen, the credibility of the evidence is not weighed; rather, the weighing of the credibility of the evidence must take place only after reopening and upon de novo adjudication. 

As the evidence is new and material, the claim for service connection for hypertension is reopened. 

However, further adjudication of the claim on the merits must be deferred pending evidentiary development.  


ORDER

As new and material evidence has been presented, the claim of service connection for hypertension is reopened, and to this extent only the appeal is granted. 


REMAND

Background

At the May 2010 travel Board hearing the Veteran testified that while at a VA Medical Center he had been examined by medical students and staff who did not change their gloves or otherwise sanitize their hands between examinations of one patient and another.  Page 3 of the transcript.  Also, between examinations of patients the stethoscopes used were not sanitized.  After coming down with the MRSA infection he had had to wear a gown and be segregated from others, and even had his own, separate bathroom.  He had been told [but he did not identify the source] that it was an infection that a person could get in a hospital if non-sterile procedures were followed.  The Veteran had been told by a physician at a VA facility in January 2009 in Omaha, Nebraska, that one way to prevent such infections, although not yet in use at VA Medical Centers, was to ensure that each patient had his own stethoscope in his hospital room.  Page 4.  He believed that he had gotten his MRSA infection at the VA hospital in Omaha, Nebraska.  In sum, he believed that due to negligence of the staff or lack of training of the staff and students at the VA hospital in Omaha, Nebraska, he had gotten the MRSA infection.  He was still being treated for the infection at the VA hospital in Atlanta when he had outbreaks, and he was currently having such an outbreak.  Page 5.  After the Veteran left the VA hospital in Omaha two other patients became infected by MRSA, although no others were infected while he had been a patient.  Page 6.  

The Veteran testified that he believed that it may have been a combination of VA practices or procedures that led to his infection, e.g., not wearing gloves, not washing hands, and utilizing the same device on multiple patients.  Page 6.  When he had been infected he had been receiving treatment but had been exposed to multiple students training to become doctors.  Each student had his or her own stethoscope but used it on multiple patients without sterilizing it between examinations.  Pages 6 and 7.  He had also been examined by multiple staff or student physicians and had seen them go on to examination other patients without sterilizing or changing their gloves.  Page 8.  The service representative stated that the staff or student physicians had not received the MRSA infection because they had worn gloves and, so, after removing the gloves they would not be infected.  Page 8.  After it was found that he had the MRSA infection he was placed in a test group to identify whether others were infected, which included having his nose swabbed daily and being placed in a room by himself.  Page 10.  

On the occasions, when being treated for the MRSA infection, that he had come out of his hospital room he had had to wear gloves, a gown, a mask, and footies.  He had also been given a "biohazard" card.  He also had to eat separately from other patients.  At that time, he was the only patient that had been infected, although shortly after he left there was another person who contracted MRSA.  He had found out that another person had become infected when the Veteran came back for follow-up work and had seen a patient who had been clothed as he had been when he was being treated for the MRSA infection.  Pages 11 and 12.  The Veteran had asked about this and was told that another person had contracted an MRSA infection.  Page 12.  

As to the claim for service connection for fractures of the right foot the Veteran testified that while at Camp Pendleton in 1979 had had jumped off the back of a deuce and a half truck on a rifle range and injured his right foot.  He had been unable to complete his course on the rifle range and had had swelling of the right foot.  Thereafter, he had been careful and had not taken his physical fitness test.  It was not until several years later that his right foot began to bother him to such an extent that he went to a physician.  At that time an X-ray had, according to the physician, disclosed broken bones in his right foot that were several years old.  He had been told that he had scar tissue and that he had options of re-breaking the bone, taking out the scar tissue, or taking medication.  The Veteran chose to have the sesamoid bone surgically removed in either 1994 or 1995 by a physician whose name he had already provided.  Page 24.  He had been in pain until he had this surgery and since the surgery his big toe had a tendency to separate.  He had not sought treatment for his right foot during his military service, although he had spoken to a corpsman about it.  Page 25.  

Development

Because he testified that he was first treated for hypertension beginning about six months after service by a Dr. Mills in San Diego, the Veteran should be requested to identify the physician and that physician or that physicians practice in as much detail as possible, to include the inclusive dates of treatment and the current address where the records may be located.  

While both the first and second RO requests for records pertaining to postservice hypertension treatment beginning in 1991 (not 1980 as clarified by the Veteran at the hearing) and requested information from "Dr. Sclioenhenn."  Both requests were both sent to the same address identified by the Veteran at the travel Board hearing.  Hand written on the return of the envelope of the second request is the comment "This is not a patient of ours; and we have no such doctor here by that name."  

Since the claim for service connection for hypertension must be remanded to attempt to obtain records of or created by a Dr. Mills, another attempt should be made to obtain records from the "Schoenherr" Family Practice, 42755 Mound Road, Sterling Heights, Michigan 48314.  

As service connection for a fracture in the right foot disorder, the Veteran should be requested to provide as much identifying information as possible concerning his fracture of the right foot at the age of 15, prior to his entrance into active service, as well as postservice treatment beginning, according to his testimony, several years after service when X-rays reportedly revealed old fracture(s) of the right foot.  As to both preservice and postservice treatment records the Veteran should be requested to provide as much detail as possible, to include the inclusive dates of treatment and the current address where the records may be located.  

As to compensation under 38 U.S.C. § 1151, the Veteran should be afforded a VA examination for the purpose of determining the nature and extent of any residuals of an MRSA infection (which he identified in a June 2009 VA Form 21-4138, Statement in Support of Claim, as scars of the legs and arms and at the travel Board hearing as (apparently) skin eruptions).  Also, an opinion should be requested as to whether it is as likely as not that any MRSA infection that the Veteran has or has had is the result of negligence or other fault on the part of VA.  

Examinations should also be conducted to determine whether the Veteran now has chronic residuals of a right foot fracture of service origin, as opposed to disability from a preservice right foot fracture, and to determine whether his current hypertension is of service origin, to include having manifested within one year of discharge from service in September 1980.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Veteran an up-to-date release for all records from the "Schoenherr" Family Practice, 42755 Mound Road, Sterling Heights, Michigan 48314 relative to treatment or evaluation for hypertension from immediately after discharge from service in September 1980 until now.  

When the release form is obtained, the appropriate steps should be taken to obtain those records.  All appropriate follow-up(s) should be conducted.  

2.  Contact the Veteran and request that he identify when and where he was first treated after service in San Diego, by Dr. Mills or any other physician or treating source, and to provide as much information as possible as to the inclusive dates of treatment and the current address where the records may be located.  He should be requested to execute and return the necessary release form to obtain those records.   

When the release form is obtained, the appropriate steps should be taken to obtain those records.  All appropriate follow-up(s) should be conducted.  

3.  Contact the Veteran and request that he identify all treatment sources for his preservice fracture of the right foot at about the age of 15.  He should be requested to provide as much information as possible as to the inclusive dates of treatment and the current address where the records may be located.  He should be requested to execute and return the necessary release form to obtain those records.   

When the release form is obtained, the appropriate steps should be taken to obtain those records.  All appropriate follow-up(s) should be conducted.  

4.  Request the Veteran to identify as precisely as possible the particular period of VA hospitalization during which he alleges that he became infected with MRSA.  

The RO should then ensure that all records pertaining to that period of VA hospitalization, including any treatment and evaluation for an MRSA infection are associated with the claim files.  

5.  Schedule the Veteran for an examination with respect to his claim for compensation under 38 U.S.C. § 1151 for residuals of an MRSA infection.  

The claims file with associated treatment records and this remand must be made available to, and be reviewed by, the examiner in connection with the examination, and he/she should so indicate in the report.  All necessary studies and/or tests for an accurate assessment should be conducted. 

After a thorough review of the claims file and the clinical findings of the examination, the examiner should: (1) describe the Veteran's physical condition immediately prior to the Veteran's MRSA infection upon which the 1151 claim is based and compare it with the subsequent physical condition resulting from the MRSA infection, (2) discuss the nature and extent of any "additional disability" attributable to any MRSA infection; and (3) opine whether any "additional disability" was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care or medical treatment.  

The examiner must also express an opinion as to (1) whether it is as likely as not (50 percent or more probability) that any current disorder, or aggravation of any preexisting disorder, is the result of VA medical treatment/hospitalization; (2) whether any such current disorder was a "necessary consequence" of VA medical treatment/hospitalization properly administered with the express or implied consent of the Veteran, and (3) whether any such current disorder is due to the natural progression of an infection that occurred prior to or after VA hospitalization during which the Veteran alleges he incurred his MRSA infection.  

If the examiner determines that VA's actions caused additional disability to the Veteran, then the examiner should offer an opinion on whether the evidence shows an event not reasonably foreseeable possibly caused the additional disability to the Veteran.  

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

The rationale for any and all opinions expressed should by fully explained with a complete written discussion of the pertinent record evidence (lay and medical) contained in the claims folders and/or sound medical principles which were relied upon in the study of this case.  In other words, a medical opinion that is cursory and conclusory in nature will not suffice. 
If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

6.  Afford the Veteran a VA examination to determine the nature and etiology of his current hypertension.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary tests and studies should be accomplished, and clinical findings should be reported in detail.  Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

a.  Is it at least as likely as not that any currently diagnosed hypertension had its onset during the Veteran's military service?  

b.  Is it as likely as not that the claimed hypertension first manifested within one year of the Veteran's discharge from active service in September 1980?

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

7.  Arrange for the Veteran to be afforded a VA orthopedic examination.  The claim folders must be provided to the examiner and review of such should be reflected in the completed examination report.  All necessary tests and studies should be accomplished.  

The examiner should determine whether the Veteran now has chronic disability of the right foot.  

The examiner should furnish an opinion as to whether it is more likely than not or less likely than not that any current disability of the right foot, including possible residuals of fracture(s), is or are etiologically related to the Veteran's active service.  

The examiner should be asked to express an opinion as to whether there is any medical reason to accept or reject the proposition that had the appellant had an injury in service, as he testified, that such injury could have lead to the current disability of the right foot.  

Also, the examiner is requested to opine as to what types of symptoms would have been caused by the type of injury, as described by the Veteran; and (3) whether a injury could have been mistaken for a slight injury or other transitory cause of symptoms but was a precursor to the current disability.  

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

In particular, the examiner should opine whether the Veteran had chronic residuals of a right foot fracture which pre-existed his entrance into active service in July 1976.  In doing so, the examiner should be asked to address the notation in the medical history questionnaire that while the Veteran had a right foot fracture at age 15 he was "OK" at service entrance.  

As to any chronic right foot disorder found to have pre-existed active service an opinion should be rendered as to whether it was aggravated (i.e., did it undergo permanent worsening, as opposed to temporary flare-ups) in service.  

In making this assessment, the examiner is asked to specify whether the Veteran had temporary or intermittent symptoms due to any preexisting right foot disorder during service; or, whether there was a permanent worsening of the underlying pathology of any preexisting right foot disorder during service, resulting in any current disability. 

If there was a permanent worsening of the underlying pathology of any pre-existing right foot disorder during service, was such a worsening: (1) due to the natural progress of that condition; or, (2) due to any incident or event during service, to include any injury during active service?

The rationale for any and all opinions expressed should by fully explained with a complete written discussion of the pertinent record evidence (lay and medical) contained in the claims folders and/or sound medical principles which were relied upon in the study of this case.  In other words, a medical opinion that is cursory and conclusory in nature will not suffice.

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

8.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After the above development has been completed, readjudicate the claims.  

In adjudicating the claim for service connection for broken bones of the right foot, the RO should apply the principles set forth in Cotant, 17 Vet. App. at 116 (2003); VAOPGCPREC No. 3-2003 as to rebutting the presumption of soundness and any presumption of aggravation.  

If the benefits sought remain denied, furnish the Veteran, and representative, a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


